ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_01_EN.txt. 27

DISSENTING OPINION OF VICE-PRESIDENT SCHWEBEL

I regret that I have been unable to join in supporting the Judgment of
the Court.

In the law of treaties, “the primary object of interpretation, namely,
the revealing of the intention of the parties”, is, in the words of that late,
great Judge and authority on the law of treaties, Sir Hersch Lauterpacht,
paramount:

“The intention of the parties — express or implied — is the law.
Any considerations — of effectiveness or otherwise — which tend to
transform the ascertainable intention of the parties into a factor of
secondary importance are inimical to the true purpose of interpreta-
tion.” (H. Lauterpacht, “Restrictive Interpretation and the Principle
of Effectiveness in the Interpretation of Treaties”, British Year Book
of International Law, 1949, Vol. XXVI, p. 73.)

As Lord MeNair, no less an authority on the law of treaties and an
eminent former President of this Court, put it:

“Many references are to be found . . . to the primary necessity of
giving effect to the ‘plain terms’ of a treaty, or construing words
according to their ‘general and ordinary meaning’ . . . But this
so-called rule of interpretation like others is merely a starting-point,
a prima facie guide, and cannot be allowed to obstruct the essential
quest in the application of treaties, namely to search for the real
intention of the contracting parties in using the language employed
by them.” (Lord McNair, The Law of Treaties, 1961, p. 366.)

“The intention of the parties”, in law, refers to the common intention
of both parties. It does not refer to the singular intention of each party
which is unshared by the other. To speak of “the” intention of “the
parties” as meaning the diverse intentions of each party would be
oxymoronic.

In the jurisprudence of this Court, jurisdiction can be conferred upon it
only by the common intention of both parties to the case. As held by a
Chamber of this Court in the case concerning the Land, Island and Mari-
time Frontier Dispute “it is only from the meeting of minds .. . that juris-
diction is created” (Z. C.J. Reports 1992, p. 585, para. 378). That intention
may be jointly expressed, as by the conclusion of a special agreement.
It may be unilaterally expressed, as by the invocation of overlapping or
identical acceptances of the Court’s compulsory jurisdiction under the
optional clause or through treaty proviso. But if that common intention

25
28 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

is lacking, if the intention to submit to the Court’s jurisdiction is that of
one but not both parties, the Court is without jurisdiction to decide the
merits of the dispute.

In my view, these axiomatic considerations combine to defeat the
Court’s jurisdiction in this case.

Before explaining why I so conclude on the facts of this case, an expo-
sition of elements of the law respecting the interpretation of treaties may
be in order.

PREPARATORY WORK IN THE PERSPECTIVE
OF THE VIENNA CONVENTION

The Vienna Convention on the Law of Treaties is accepted by this
Court as an authoritative codification of international law. Its provisions
on interpretation of treaties however were particularly contested, to some
extent in the International Law Commission which composed them, and
much more acutely in the United Nations Conference on the Law of
Treaties itself. Nevertheless they were adopted by large majorities. The
Convention, as of this writing, has 78 parties, not including Bahrain and
Qatar (and not including the United States of America, the principal
critic of those provisions).

In his Third Report on the Law of Treaties, the distinguished Special
Rapporteur of the Commission, Sir Humphrey Waldock, set out an
approach which was sustained in the further work of the Commission on
treaty interpretation and ultimately by the Vienna Conference itself:

“Writers also differ to some extent in their basic approach to the
interpretation of treaties according to the relative weight which they
give to —

(a) the text of the treaty as the authentic expression of the inten-
tions of the parties;

(b) the intentions of the parties as a subjective element distinct
from the text; and

(c) the declared or apparent objects and purposes of the treaty.

Some, like Sir H. Lauterpacht, place the main emphasis on the
intentions of the parties and in consequence admit a liberal recourse
to the travaux préparatoires and to other evidence of the intentions
of the contracting States as means of interpretation. Some give great
weight to the objects and purposes of the treaty and are in conse-
quence more ready, especially in the case of general multilateral trea-
ties, to admit teleological interpretations of the text which go beyond,
or even diverge from, the original intentions of the parties as
expressed in the text. The majority of modern writers, however,
insists upon the primacy of the text as the basis for the interpretation

26
29

DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

of a treaty, while at the same time giving a certain place to extrinsic
evidence of the intentions of the parties and to the objects and pur-
poses of the treaty as means for correcting or, in limited measure,
supplementing the text.” (Yearbook of the International Law Com-
mission, 1964, Vol. I, pp. 53-54, para. 4.)

At the same time, Sir Humphrey continued,

“recourse to many of these principles is discretionary rather than
obligatory, and the interpretation of documents is to some extent an
art, not an exact science” (ibid., p. 54, para. 6).

By no means were the intentions of the parties to be depreciated; on the
contrary,

“the text must be presumed to be the authentic expression of the
intentions of the parties; . . . in consequence, the starting point and
purpose of interpretation is to elucidate the meaning of the text, not
to investigate ab initio the intentions of the parties. While not
excluding recourse to other indications of the intentions of the par-
ties in appropriate cases, it makes the actual text the dominant fac-
tor in the interpretation of a treaty.” (bid., p. 56, para. 13.)

He further explained his proposals which, in substance, today are reflected
in the text of the Vienna Convention, as follows:

“where either the natural and ordinary meaning of the terms in their
context does not give a viable result or for one reason or another the
meaning is not clear . . . it is permissible to fix the meaning of the
terms by reference to evidence or indications of the intentions of the
parties outside the ordinary sense of their words . . .” (ibid., p. 57,
para. 16).

Accordingly, the text proposed:

“recognizes the propriety of recourse to extraneous evidence or indi-
cations of the intentions of the parties for the purpose of: (a) con-
firming the natural and ordinary meaning of a term; (b) deter-
mining the meaning of an ambiguous or obscure term or of a term
whose natural and ordinary meaning gives an absurd or unreason-
able result; and (c) establishing the use of a term by the parties with
a special meaning” (ibid., p. 58, para. 20).

Sir Humphrey pointed out that,

27

“Moreover, it is the constant practice of States and tribunals to
examine any relevant travaux préparatoires for such light as they
may throw upon the treaty...
30

DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

Recourse to travaux préparatoires as a subsidiary means of inter-
preting the text . . . is frequent both in State practice and in cases
before international tribunals.” (Yearbook of the International Law
Commission, 1964, Vol. II, p. 58, paras. 20 and 21.)

He continued:

“Today, it is generally recognized that some caution is needed in
the use of travaux préparatoires as a means of interpretation. They
are not, except in the case mentioned, an authentic means of inter-
pretation. They are simply evidence to be weighed against any other
relevant evidence of the intentions of the parties, and their cogency
depends on the extent to which they furnish proof of the common
understanding of the parties as to the meaning attached to the terms
of the treaty.” (Jbid,, p. 58, para. 21.)

The subsequent evolution of what came to be Articles 31 and 32 of the

Vienna Convention, in the Commission and in the light of the commen-
taries and proposals of Governments, and climactically at the Conference
itself, is well known and fundamentally consonant with what has been
described. But it may be instructive for present purposes to quote a few
more elements of the travaux préparatoires of the Vienna Convention,
as they are first of all to be found in the exchanges in the body which
prepared the draft of it:

28

“It was true that there existed a number of apparently consistent
pronouncements by the International Court of Justice and arbitral
tribunals to the effect that travaux préparatoires had only been used
to confirm what had been found to be the clear meaning of the text
of a treaty. However, that case-law would be much more convincing
if from the outset the Court or tribunal had refused to admit con-
sideration of travaux préparatoires until it had first established
whether or not the text was clear, but in fact, what had happened
was that on all those occasions the travaux préparatoires had been
fully and extensively placed before the Court or arbitral tribunal by
one or other of the parties, if not by both. In the circumstances, to
state that the travaux préparatoires had been used only to confirm
an opinion already arrived at on the basis of the text of the treaty
was coming close to a legal fiction. It was impossible to know by
what processes judges reached their decisions and it was particularly
difficult to accept the proposition that the travaux préparatoires
had not actually contributed to form their opinion as to the mean-
ing of a treaty which, nevertheless, they stated to be clear from its
text, but which, as the pleadings in fact showed, was not so. At all
events, it could be supposed that all practitioners of international
law were free in their use of travaux préparatoires.” (Yearbook of the
31 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

International Law Commission, 1964, Vol. I, Mr. Rosenne, p. 283,
para. 17.)

“the clearness or ambiguity of a provision was a relative matter;
sometimes one had to refer [to] the preparatory work or look at the
circumstances surrounding the conclusion of the treaty in order to
determine whether the text was really clear and whether the seeming
clarity was not simply a deceptive appearance” (ibid., Mr. Yasseen,
p. 313, para. 56).

“In his view, it was unrealistic to imagine that the preparatory
work was not really consulted by States, organizations and tribunals
whenever they saw fit, before or at any stage of the proceedings,
even though they might afterwards pretend that they had not given

_ it much attention . . . the reference to confirmation and, a fortiori,
verification tended to undermine the text of a treaty in the sense that
there was an express authorization to interpret it in the light of
something else; nevertheless that was what happened in practice.”
(Ubid., Sir Humphrey Waldock, p. 314, para. 65.)

The text of the Convention adopted in Vienna respecting “Supplemen-
tary means of interpretation” (Art. 32) provides that,

“Recourse may be had to supplementary means of interpretation,
including the preparatory work of the treaty and the circumstances
of its conclusion, in order to confirm the meaning resulting from the
application of article 31, or to determine the meaning when the
interpretation according to article 31:

(a) leaves the meaning ambiguous or obscure . . .”

But what was not settled was, what happens when the travaux prépara-
toires turn out not to confirm but contradict the meaning arrived at by
application of the general rule of interpretation? There are a few passages
in statements of the Special Rapporteur that appear to cut one way or
another; quoted above is an indication by him that the process of con-
firmation or verification could indeed tend to “undermine” the text of a
treaty.

Surprisingly little attention was directed to this critical question. The
most pertinent answer may have been that proffered by the representative
of Portugal at the Vienna Conference:

“What would happen if, though the text of a treaty was appar-
ently clear, in seeking confirmation in the preparatory work and
other surrounding circumstances a divergent meaning came to light?
It was impossible to be sure in advance that those circumstances
would confirm the textual meaning of the treaty. If the emphasis
were placed on good faith, it would appear that in such a case those
circumstances should be taken into consideration, although they did

29
32 DELIMITATION AND QUESTIONS (DISS, OP. SCHWEBEL)

not lead to the confirmation of the meaning . . .” (United Nations
Conference on the Law of Treaties, First Session, 1968, Official
Records, p. 183.)

It is significant for the case now before the Court that it does not seem
to have occurred to counsel on either side that their concentration on the
content of the travaux préparatoires could be questionable or beside the
point. Neither Party suggested that the text of the treaty was so clear that
the Court would be justified in declining to weigh the preparatory work
in the scales of justice. Mired as they were in the ample ambiguities of the
text, that suggestive omission is understandable. Nor did either Party
suggest that the preparatory work was fragmentary, inconclusive, or
otherwise open to discounting or disregard.

THE FACTS AND LAW OF THIS CASE

The Court founds its jurisdiction upon the commitments entered into
by Qatar and Bahrain in 1987 and in 1990. It has concluded that the 1987
exchanges of letters and the 1990 Doha Minutes are international agree-
ments creating rights and obligations for the Parties. It does not conclude
— nor, for that matter, did Qatar maintain — that the commitments
undertaken in 1987 of themselves suffice to sustain the Court’s jurisdic-
tion. Thus it is undisputed that the consent of Qatar and Bahrain to the
provision that

“All the disputed matters shall be referred to the International
Court of Justice, at The Hague, for a final ruling binding upon both
parties . . .”

of itself is not determinative. As the Parties agree, and the Court records,
what those disputed matters were was not settled in 1987. Moreover, the
1987 exchanges of letters provided for the creation of a Tripartite Com-
mittee

“for the purpose of approaching the International Court of Justice,
and satisfying the necessary requirements to have the dispute sub-
mitted to the Court . . .”.

In Bahrain’s view, the latter provision imported that the Tripartite
Committee would prepare a special agreement, an interpretation, it con-
tends, that is borne out by the subsequent activities of the Tripartite
Committee which were in fact exclusively directed towards conclusion of
a special agreement. Why create the machinery of a Tripartite Committee
if not to prepare, and only to prepare, a special agreement? If the inten-
tion had been to authorize unilateral application, no committee at all
would have been needed or established.

Qatar in these proceedings has however maintained that, by reason of

30
33 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

the cumulative commitments undertaken in 1987 and 1990, the Parties
unconditionally conferred jurisdiction on the Court to deal with the mat-
ters in dispute between them. Qatar contends that, in the intention of the
Parties, a special agreement was but one possible mode of approaching
the Court and satisfying its requirements for submission of the dispute, a
position with which the Court agrees in today’s Judgment.

Yet, in 1987, in the draft letter to the Court’s Registrar which it
presented to Bahrain for its agreement with a view to submitting the case
to the Court, Qatar provided for “preparing the necessary Special Agree-
ment in this respect . . .” (Memorial of Qatar, Ann. IL.18, p. 2; emphasis
added). Qatar’s letter hardly supports the Court’s conclusion in this
Judgment that

“everything tends to suggest that, if the Committee explored that
possibility [of a special agreement], it did so simply because that
course appeared to it, at the time, to be the most natural and the
best suited to give effect to the consent of the Parties” (para. 28).

On the contrary, the contemporaneous evidence of Qatar itself indicates
that the Parties — Qatar no less than Bahrain — saw conclusion of a
special agreement as “necessary”. So the Court’s conclusion in this
regard may be one of several that is not so “clear”.

Be that as it may, it remains uncontested that of themselves the 1987
exchanges of letters are accepted by the Parties as insufficient to found
the jurisdiction of the Court. If it had been the meaning of the 1987
exchanges to authorize immediate and unilateral application to the Court,
one or the other Party presumably would have exercised that authority.
Yet it took Qatar another four years to submit its Application. More-
over, in the oral hearings, Qatar’s counsel acknowledged that:

“Qatar has not asserted that the terms of the 1987 Agreement by
themselves provided an immediate basis for enabling the Court to
exercise its jurisdiction.” (CR 94/1, p. 49.)

Thus any finding of jurisdiction can be based only on the combined
effect of the 1987 and 1990 commitments. It is accordingly necessary to
examine the meaning of the 1990 Doha Minutes. In pertinent part, they
provide:

“The good offices of the Custodian of the Two Holy Mosques,
King Fahd Ben Abdul Aziz, shall continue between the two coun-
tries until... May 1991. Once that period has elapsed, the two parties
may submit the matter to the International Court of Justice in
accordance with the Bahraini formula, which has been accepted by
Qatar, and with the procedures consequent on it. The good offices of
the Kingdom of Saudi Arabia will continue during the period when
the matter is under arbitration.”

31
34 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

The main difference between the Parties in this phase of the case, the
focus of dispute in their exchange of written pleadings and of expert
opinions and in oral argument, was over the meaning of the phrase, “the
two parties”, as it was rendered in the original Arabic by the expression
“al-tarafan”. As the Court recalls in its Judgment, this provision derived
from a draft presented at Doha by the Government of Oman, which, as
proposed by Oman, read: “Once that period has elapsed, either of the
two parties may submit the matter to the International Court of Justice.”
Bahrain required the amendment of this provision to specify in place of
“either of the two parties” the expression “al-tarafan”, i.e., “the two par-
ties”. Bahrain thus insisted on deletion of authorization for “either of”
the two Parties to seise the Court. Qatar accepted that amendment.

There are three views about the significance of the change in the Omani
text which was brought about in this way.

Bahrain maintains that its insistence, as the price of its signature of the
Doha Minutes, on changing “either of the two parties” to “the two par-
ties” demonstrates that its intention was to exclude unilateral recourse to
the Court. In my view, that interpretation is not only plausible but per-
suasive.

Qatar claims that the purpose of the change was to make “clear that
both Qatar and Bahrain had the right to make a unilateral application to
the Court”. The Agent of Qatar maintained in the second round of the
hearings — in the ultimate word of Qatar on this crucial question — the
following:

“Now, what about the Omani draft? Again, there is no evidence
of a rejection of unilateral application. On the Omani draft, Bahrain
simply changed ‘either of the parties’ to ‘the parties’, thus making
clear that both Qatar and Bahrain had the right to make a unilateral
application to the Court. Bahrain also added a reference to the
Court’s procedures. I believe that these objective changes to the text
are not at all rejections of the agreement reached during discussions
at Doha that reference to the Court could now be by unilateral
application, but rather subjective statements of the alleged intentions
of Bahrain’s negotiators.” (CR 94/7, p. 16.)

One has only to read this argument to reject it.

If the object of the Parties — if their common intention — was to make
clear that “both Qatar and Bahrain had the right to make a unilateral
application to the Court”, the provision that “either of the two parties
may submit the matter” would have been left unchanged. That wording
achieved that object clearly, simply, and precisely. As it was, that
unchanged phraseology authorized either of the two Parties to make uni-
lateral application to the Court. To suggest that the change of that

32
35 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

phraseology to “the two parties” rather imports that each of the Parties
— because of that change — is entitled to make a unilateral application
to the Court is unintelligible. And for the Qatari Agent to state that these
“objective changes to the text” of the Omani draft — to the text — are
“subjective statements of the alleged intentions of Bahrain’s negotiators”
is equally incomprehensible. How could recorded changes in a text
accepted by both sides have been no more than “subjective statements of
the alleged intentions of Bahrain’s negotiators”?

Moreover, even if, as Qatar appears to argue, the change in the text is
taken to have manifested the intentions only of Bahrain’s negotiators,
and not Qatar’s, does not this argument of Qatar concede that a com-
mon intention of both Parties to authorize unilateral application was
lacking?

For its part, the Court states:

“the Court does not consider it necessary to resort to supplementary
means of interpretation in order to determine the meaning of the
Doha Minutes . . . however, as in other cases . . . it considers that it
can have recourse to such supplementary means in order to seek a
possible confirmation of its interpretation of the text” (Judgment,
para. 40).

It then summarizes the arguments of the Parties on the travaux prépara-
toires, and concludes:

“The Court notes that the initial Omani draft expressly authorized
a seisin by one or the other of the Parties, and that that formulation
was not accepted. But the text finally adopted did not provide that
the seisin of the Court could only be brought about by the two Par-
ties acting in concert, whether jointly or separately. The Court is
unable to see why the abandonment of a form of words correspond-
ing to the interpretation given by Qatar to the Doha Minutes should
imply that they must be interpreted in accordance with Bahrain’s
thesis. As a result, it does not consider that the travaux prépara-
toires, in the form in which they have been submitted to it — 1e.,
limited to the various drafts mentioned above — can provide it with
conclusive supplementary elements for the interpretation of the text
adopted; whatever may have been the motives of each of the Parties,
the Court can only confine itself to the actual terms of the Minutes
as the expression of their common intention, and to the interpreta-
tion of them which it has already given.” (Para. 41.)

In my view, such explanation as the Court thus offers in support of its
position that the travaux préparatoires do not provide it with conclu-
sive supplementary elements for interpretation of the text is unconvin-
cing. Because “the text finally adopted did not provide that the seisin of
the Court could only be brought about by the two Parties acting in con-

33
36 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

cert. ..”, the Court “is unable to see why the abandonment of a form of
words corresponding to the interpretation given by Qatar to the Doha
Minutes should imply that they must be interpreted in accordance with
Bahrain’s thesis”. But since deletion of the specification, “either of the
two parties may submit the matter to the International Court of Justice”
in favour of the adopted provision, “the two parties may submit the mat-
ter...” surely manifested Bahrain’s intention that “either of the two par-
ties” may not submit the matter, the Court’s inability to see so plain a
point suggests to me its unwillingness to do so.

In preceding passages of the Judgment, the Court holds that an inter-
pretation other than that it chooses “would deprive the phrase of its
effect and could well, moreover, lead to an unreasonable result”
(para. 35). But in interpreting the meaning of the deletion of the phrase,
“either of”, the Court deprives that deletion — and hence the text
adopted by the Parties — of its effect and produces what in my view is
“an unreasonable result”. If it was not the intention of Bahrain to require
joint seisin of the Court by insisting on, and achieving, the excision of the
provision permitting “either of” the two Parties to submit the matter to
the Court, what was its intention?

The Court concludes that,

“whatever may have been the motives of each of the Parties, the
Court can only confine itself to the actual terms of the Minutes as
the expression of their common intention, and to the interpretation
of them which it has already given” (para. 41).

The Court’s choice of the word “motives” is revealing of its devaluation of
the intention of the Parties. But the fundamental flaw in its reasoning, as
I see it, is the contention that it adheres to the actual terms of the Minutes
“as the expression of their common intention” when I believe that it is
demonstrable — and has been demonstrated — that their common inten-
tion could not have been to authorize unilateral application to the Court.

Thus in my view the Court’s construction of the Doha Minutes is at
odds with the rules of interpretation prescribed by the Vienna Conven-
tion. It does not comport with a good faith interpretation of the treaty’s
terms “in the light of its object and purpose” because the object and pur-
pose of both Parties to the treaty was not to authorize unilateral recourse
to the Court. It does not implement the Convention’s provision for
recourse to the preparatory work, because, far from confirming the
meaning arrived at by the Court’s interpretation, the preparatory work
vitiates it. Moreover, the Court’s failure to determine the meaning of the
treaty in the light of its preparatory work results, if not in an unreason-
able interpretation of the treaty itself, in an interpretation of the prepara-
tory work which is “manifestly . . . unreasonable”.

Since, by using evidence submitted by both sides whose accuracy and
comprehensiveness is contested by neither, Bahrain has demonstrated
that its intention in signing the Doha Minutes was to exclude unilateral

34
37 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

application to the Court, since Qatar’s rebuttal of that demonstration is
unconvincing, and since the Court’s analysis on that critical point is
no more convincing, it follows that the 1987 exchanges of letters and
1990 Minutes do not suffice to support a finding of the Court’s jurisdic-
tion. The requisite common, ascertainable intention of the Parties to
authorize unilateral reference to the Court is absent. Its absence is — or
should have been — determinative.

The Court may believe itself justified in discounting the travaux pré-
paratoires because the meaning of the actual terms of the Doha Minutes
as it construes them is “clear”. But if that is the purport of the Court’s
Judgment, that position is hardly tenable. The expression in the Doha
Minutes of “al-tarafan”, however translated, is quintessentially unclear;
as the Court itself acknowledges, it is capable of being construed as
meaning jointly or separately. The term is inherently ambiguous. Is the
Court’s analysis of other provisions of the Doha Minutes such as to
render clear what is opaque?

Not in my view. The Court’s analysis consists of several, cumulative
arguments. The first turns on the provision of the Doha Minutes that,
“Once that period has elapsed, the two parties may submit the matter to
the International Court of Justice.” The Court maintains that the word
“may”, in its ordinary meaning, envisages a possibility, or even a right.
Accordingly, in the first place, and in its most natural sense, the provision
suggests the option or right for them to seise the Court:

“Taken as such, in its most ordinary meaning, that expression
does not require a seisin by both Parties acting in concert but, on the
contrary, allows a unilateral seisin.” (Para. 35.)

True enough. But equally, that expression does not require a unilateral
seisin, or disallow a joint seisin. What clear light then does the word
“may” shed?

The Court then maintains that the proviso, “Once that period has
elapsed”, imports that unilateral application is in order. Any other inter-
pretation would, the Court maintains, deprive the provision of its effect.
But that is not so, if the provision is interpreted to mean no more than
that, during the renewed five-month period of the good offices of the
Saudi Arabian Government, there may be no recourse to the Court; once
that period has elapsed, there may be.

The Court continues that the purpose of the Doha Minutes was “to
advance the settlement of the dispute by giving effect to the formal com-
mitment of the Parties to refer it to the Court” and that this purpose
implies that unilateral application is permitted since joint application had
been shown to have been unachievable. But does not the Court thereby
assume what is in dispute, namely, that the purpose of both Parties in
signing the Doha Minutes was to advance settlement of the dispute by

35
38 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

authorizing unilateral application? An equally plausible construction of
the events that transpired at Doha was that Bahrain inexorably main-
tained its position that the dispute could be settled only by joint referral
to the Court by way of special agreement of the dispute in all its ele-
ments. If that position constituted no “advance”, it may nevertheless
have constituted Bahrain’s position.

All this is not to say that the Court’s construction of the provision
that, once the period for the renewed good offices of Saudi Arabia has
elapsed, the two Parties may submit the case to the Court, is implausible.
It is to say that it is not the sole, or necessarily the most, plausible
construction that can be made. It may alternatively be maintained that
these provisions of the Doha Minutes rather mean that (a) the good
offices of Saudi Arabia in addressing the substance of the dispute between
Bahrain and Qatar shall continue until May 1991; (6) during that
period, the case cannot be submitted to the Court; (c) once that period
has elapsed, the two Parties may submit the case to the Court; (d) dur-
ing the time of the consideration of the case by the Court, Saudi Arabia
may continue its good offices directed to a substantive settlement; and
(e) if such a settlement is attained, the case shall be withdrawn from the
Court.

What do these provisions, so interpreted, do that would not have
obtained without them?

They do indicate that, not only would Saudi Arabia extend its efforts
to bring about a substantive settlement, but that, during the five months
of that period, the case could not be brought; thereafter it could be.
The text has its striking ambiguities about whether the case then could
be brought jointly or separately. But these provisions of themselves do
not demonstrate that the meaning of the Doha document is that, after
the end of the five-month period, each of the two Parties unilaterally
could submit the case and effectively seise the Court of it. For five
months, the Parties agreed to deny themselves recourse to the Court in
deference to a renewed Saudi Arabian effort to settle their differences;
after that period, “the two parties may” — not shall but may — submit
it to the Court. The word “may” imports uncertainty and permissive-
ness rather than certainty and obligation. Why? It may be argued,
because, given the record of their negotiations, it was clear that the
Parties might or might not reach agreement on the terms of a special
agreement. Thus, contrary to the Court’s interpretation, the word “may”
can be interpreted to cut not in favour but against the Qatari
contentions.

What the text and context of the Doha Minutes leave so unclear is,
however, crystal clear when those Minutes are analysed with the assist-
ance of the travaux préparatoires. None of the usual arguments mar-

36
39 DELIMITATION AND QUESTIONS (DISS. OP. SCHWEBEL)

shalled in opposition to the use of travaux apply. The preparatory work
in this instance is not fragmentary, it is complete. Neither of the Parties
suggested that there is a scrap more; the whole of the record has been
placed before the Court. The preparatory work is not composed of par-
tial, self-serving statements made by one side or another in the course of
a complex multilateral negotiation. Rather, a negotiation leading to sig-
nature of what has been held by the Court to be an international agree-
ment — essentially bilateral, in form trilateral, but certainly not the
complex type of multinational agreement that emerges from a global
conference — produced a terse but comprehensive preparatory docu-
ment which comprises all that the two Parties directly concerned had to
say on the matter at that juncture of their relationship. None of the
preparatory work at issue was or is secret, or known to one but not
another Party. Finally, the preparatory work of itself is not ambiguous;
on the contrary, a reasonable evaluation of it sustains only the position
of Bahrain.

The Court provides no more explanation of why the travaux prépara-
toires do not provide it with conclusive supplementary elements for the
interpretation of the text adopted than described above. But it also
implies — in referring “to resort to supplementary means of interpreta-
tion — in order to seek a possible confirmation of its interpretation of the
text” — that it discounts the travaux préparatoires on the ground that
they do not confirm the meaning to which its analysis has led. In my
view, such a position, if it be the position, would be hard to reconcile
with the interpretation of a treaty “in good faith” which is the cardinal
injunction of the Vienna Convention’s rule of interpretation. The travaux
préparatoires are no less evidence of the intention of the parties when
they contradict as when they confirm the allegedly clear meaning of the
text or context of treaty provisions.

These considerations have special force when the treaty at issue is one
that is construed to confer jurisdiction on the Court. Where the travaux
préparatoires of a treaty demonstrate the lack of a common intention of
the parties to confer jurisdiction on the Court, the Court is not entitled to
base its jurisdiction on that treaty.

(Signed) Stephen M. SCHWEBEL.

37
